Case 7:05-cr-00463-VB Document 56 Filed 11/04/20 Page 1 of 1

  
   

 

UNITED STATES DISTRICT COURT | YSDC bu |
SOUTHERN DISTRICT OF NEW YORK | BOCUMES » .
x } : !

UNITED STATES OF AMERICA :

ORDER
‘ {Jee

05 CR 463 (VB)
AMINATTA SIRLEAF,

Defendant. : copies lisatosd\ | | | LO

 

x Chambers of Vincent L. Briccetti
For substantially the reasons set forth in the government’s letter dated October 14, 2020 e) 3
(Doc. #55), defendant Aminatta Sirleaf’s motion for expungement of record (Doc. #51) is
DENIED.

On August 4, 2008, defendant was sentenced to twelve months and one day on her guilty
plea to conspiracy to provide contraband to a federal inmate, followed by three years of
supervised release. Defendant completed service of her prison sentence, and on September 10,
2010, she was discharged early from supervised release. Defendant’s conviction was never
dismissed, and she does not contend it was otherwise invalid.

The Court lacks jurisdiction to expunge, on equitable grounds, a valid criminal conviction

for which the sentence has long since been completed. See United States v. Doe, 833 F.3d 192,
197 (2d Cir. 2016).

Accordingly, the motion is DENIED.

Chambers will mail a copy of this order to defendant at the following address:

Aminatta Sirleaf
405 East Pilot Street, Apt. G5
Durham, NC 27707

Dated: November 4, 2020
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
